Exhibit 10.1

 

WARRANT EXCHANGE AGREEMENT

 

This Warrant Exchange Agreement (this “Agreement”) is entered into as of March
27, 2019, among One Madison Corporation, a Cayman Islands exempted company (the
“Company”), and the parties listed on the signature pages hereof (each, an
“Investor” and together, the “Investors”).

 

Recitals

 

WHEREAS, the Company was incorporated for the purpose of effecting a merger,
share exchange, asset acquisition, share purchase, reorganization or similar
business combination with one or more businesses (a “Business Combination”);

 

WHEREAS, on the date of the Company’s initial public offering (the “IPO”) of the
Company’s Class A ordinary shares, par value $0.0001 per share (“Class A
Shares”), the Company issued to the Investors, 7,429,257 private placement
warrants for $1.00 per warrant, each of which is exercisable to purchase one
Class A Share or one Class C ordinary share of the Company, par value $0.0001
per share (“Class C Shares”), at an exercise price of $11.50 per share (the
“Private Placement Warrants”), pursuant to private placement agreements between
the Investors and the Company (each, a “Private Placement Warrant Agreement”);

 

WHEREAS, each Investor currently owns the number of Private Placement Warrants
set forth opposite such Investor’s name on Exhibit A hereto under the header
“Number of Private Placement Warrants”;

 

WHEREAS, the Company is party to that certain Stock Purchase Agreement (the
“Stock Purchase Agreement”), dated as of December 12, 2018, with Rack Holdings
L.P., a Delaware limited partnership (“Rack Holdings”), and Rack Holdings Inc.,
a Delaware corporation (“Ranpak”), pursuant to which the Company will acquire
from Rack Holdings all of the issued and outstanding equity interests of Ranpak,
on the terms and subject to the conditions set forth therein (the “Ranpak
Business Combination”);

 

WHEREAS, the parties wish to enter into this Agreement, pursuant to which
immediately prior to the closing of the Ranpak Business Combination (the
“Business Combination Closing”), each Investor will exchange such Investor’s
Private Placement Warrants set forth opposite such Investor’s name on Exhibit A
hereto under the header “Number of Private Placement Warrants” for, and the
Company will issue to each Investor, on a private placement basis, the number of
Class A Shares or Class C Shares, as applicable, set forth opposite such
Investor’s name on Exhibit A hereto under the header “Acquired Shares” (the
“Acquired Shares”), in each case on the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises, representations, warranties
and the mutual covenants contained in this Agreement, and for other good and
valuable consideration, the receipt, sufficiency and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 

Agreement

 

1. Issuance and Exchange.

 

(a) Acquired Shares.

 

(i) Immediately prior to the consummation of the Ranpak Business Combination,
and subject to the conditions set forth in Section 6 of this Agreement, (i) each
Private Placement Warrant shall be deemed automatically cancelled in full and
each Private Placement Warrant Agreement shall be deemed automatically
terminated and all rights, liabilities and obligations thereunder discharged in
full, and (ii) in consideration therefor, the Company shall issue to each
Investor the number and class of Acquired Shares set forth opposite such
Investor’s name on Exhibit A to this Agreement.

 

(ii) The closing of the cancellation of the Private Placement Warrants in
exchange for the issuance of the Acquired Shares (the “Warrant Exchange
Closing”) shall be held on the same date and immediately prior to the Business
Combination Closing (such date being referred to as the “Closing Date”). At the
Warrant Exchange Closing, the Company will issue to the Investors the Acquired
Shares, each registered in the name of the applicable Investor, against (and
concurrently with) surrender of the Private Placement Warrants to the Company.

 



 

 

 

(b) Delivery of Securities.

 

(i) The Company shall register the Investors as the owner of the Acquired Shares
in the register of members of the Company and with the Company’s transfer agent
by book entry on or promptly after (but in no event more than two (2) Business
Days after) the date of the Warrant Exchange Closing.

 

(ii) Each register and book entry for the Acquired Shares shall contain a
notation, and each certificate (if any) evidencing the Acquired Shares shall be
stamped or otherwise imprinted with a legend, in substantially the following
form:

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE
OR OTHER JURISDICTION, AND MAY NOT BE TRANSFERRED IN VIOLATION OF SUCH ACT AND
LAWS.”

 

(c) Legend Removal. If the Acquired Shares are eligible to be sold without
restriction under, and without the Company being in compliance with the current
public information requirements of, Rule 144 under the Securities Act of 1933,
as amended (the “Securities Act”), then at the Investor’s request, the Company
will cause the Company’s transfer agent to remove the legend set forth in
Section 1(b)(ii). In connection therewith, if required by the Company’s transfer
agent, the Company will promptly cause an opinion of counsel to be delivered to
and maintained with its transfer agent, together with any other authorizations,
certificates and directions required by the transfer agent that authorize and
direct the transfer agent to issue such Acquired Shares without any such legend;
provided, that, notwithstanding the foregoing, the Company will not be required
to deliver any such opinion, authorization, certificate or direction if it
reasonably believes that removal of the legend could result in or facilitate
transfers of Securities in violation of applicable law.

 

(d) Registration Rights. The Company and the Investors are parties to existing
agreements pursuant to which the Company has granted to the Investors
registration rights with respect to the shares acquired by the Investor prior to
completion of the Business Combination Closing, and the Company and the Investor
agree that the Acquired Shares will constitute “Registrable Securities” for
purposes of such agreement (the “Registration Rights”).

 

(e) Each of the Investor and the Company intend that for U.S. federal income tax
purposes, the transactions described in Section 1(a)(i) of this Agreement will
qualify as a “recapitalization” within the meaning of section 368(a)(i)(E) of
the Internal Revenue Code of 1986, as amended (the “Code”), and that this
Agreement constitutes a “plan of reorganization” as defined in Treasury
Regulations Section 1.368-2(g).

 

2. Representations and Warranties of the Investors. Each Investor represents and
warrants (as to itself and not as to any other Investor) to the Company as
follows as of the date hereof:

 

(a) Organization and Power. If an entity, such Investor is duly organized,
validly existing, and in good standing under the laws of the jurisdiction of its
formation (if the concept of “good standing” is a recognized concept in such
jurisdiction) and has all requisite power and authority to carry on its business
as presently conducted and as proposed to be conducted.

 

(b) Authorization. Such Investor has full power and authority to enter into this
Agreement. This Agreement, when executed and delivered by such Investor, will
constitute the valid and legally binding obligation of such Investor,
enforceable in accordance with its terms, except (a) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance and
any other laws of general application affecting enforcement of creditors’ rights
generally, (b) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies, or (c) to the extent
the indemnification provisions contained in the Registration Rights may be
limited by applicable federal or state securities laws.

 



2

 

 

(c) Governmental Consents and Filings. No consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, any federal, state or local governmental authority is required on
the part of such Investor in connection with the consummation of the
transactions contemplated by this Agreement or the Ranpak Business Combination.

 

(d) Compliance with Other Instruments. The execution, delivery and performance
by such Investor of this Agreement and the consummation by such Investor of the
transactions contemplated by this Agreement will not result in any violation or
default (i) of any provisions of its organizational documents, if applicable,
(ii) of any instrument, judgment, order, writ or decree to which it is a party
or by which it is bound, (iii) under any note, indenture or mortgage to which it
is a party or by which it is bound, (iv) under any lease, agreement, contract or
purchase order to which it is a party or by which it is bound or (v) of any
provision of federal or state statute, rule or regulation applicable to such
Investor.

 

(e) Acquisition Entirely for Own Account. This Agreement is made with such
Investor in reliance upon such Investor’s representation to the Company, which
by such Investor’s execution of this Agreement, such Investor hereby confirms,
that the Acquired Shares to be acquired by such Investor will be acquired for
investment for such Investor’s own account, not as a nominee or agent, and not
with a view to the resale or distribution of any part thereof, and that such
Investor has no present intention of selling, granting any participation in, or
otherwise distributing the same in violation of law. By executing this
Agreement, such Investor further represents that such Investor does not
presently have any contract, undertaking, agreement or arrangement with any
Person to sell, transfer or grant participations to such Person or to any third
Person, with respect to any of the Acquired Shares. If such Investor was formed
for the specific purpose of acquiring the Acquired Shares, each of its equity
owners is an accredited investor as defined in Rule 501(a) of Regulation D
promulgated under the Securities Act. For purposes of this Agreement, “Person”
means an individual, a limited liability company, a partnership, a joint
venture, a corporation, a trust, an unincorporated organization, any other
entity or any government or any department or agency thereof.

 

(f) Disclosure of Information. Such Investor has had an opportunity to discuss
the Company’s business, management, financial affairs and the terms and
conditions of the offering of the Acquired Securities, as well as the terms of
the Stock Purchase Agreement, with the Company’s management.

 

(g) Restricted Securities. Such Investor understands that the Acquired Shares
have not been, and will not be, registered under the Securities Act, by reason
of a specific exemption from the registration provisions of the Securities Act
which depends upon, among other things, the bona fide nature of the investment
intent and the accuracy of such Investor’s representations as expressed herein.
Such Investor understands that the Acquired Shares are “restricted securities”
under applicable U.S. federal and state securities laws and that, pursuant to
these laws, such Investor must hold the Acquired Shares indefinitely unless they
are registered with the SEC and qualified by state authorities, or an exemption
from such registration and qualification requirements is available. Such
Investor acknowledges that the Company has no obligation to register or qualify
the Acquired Shares for resale, except for the Registration Rights. Such
Investor further acknowledges that if an exemption from registration or
qualification is available, it may be conditioned on various requirements
including, but not limited to, the time and manner of sale, the holding period
for the Acquired Shares, and on requirements relating to the Company which are
outside of such Investor’s control, and which the Company is under no obligation
and may not be able to satisfy.

 

(h) High Degree of Risk. Such Investor understands that its agreement to acquire
the Acquired Shares involves a high degree of risk which could cause such
Investor to lose all or part of its investment.

 



3

 

 

(i) Accredited Investor. Such Investor is an accredited investor as defined in
Rule 501(a) of Regulation D promulgated under the Securities Act.

 

(j) Foreign Investors. If such Investor is not a United States person (as
defined by Section 7701(a)(30) of the Code), such Investor hereby represents
that it has satisfied itself as to the full observance of the laws of its
jurisdiction in connection with any invitation to acquire the Acquired Shares or
any use of this Agreement, including (i) the legal requirements within its
jurisdiction for the acquisition of the Acquired Shares, (ii) any foreign
exchange restrictions applicable to such acquisition, (iii) any governmental or
other consents that may need to be obtained, and (iv) the income tax and other
tax consequences, if any, that may be relevant to the acquisition, holding,
redemption, sale, or transfer of the Acquired Shares. Such Investor’s
acquisition for and continued beneficial ownership of the Acquired Shares will
not violate any applicable securities or other laws of such Investor’s
jurisdiction.

 

(k) No General Solicitation. Neither such Investor, nor any of its officers,
directors, employees, agents, stockholders or partners has either directly or
indirectly, including, through a broker or finder (i) to its knowledge, engaged
in any general solicitation, or (ii) published any advertisement in connection
with the offer and sale of the Acquired Shares.

 

(l) Residence. If such Investor is an individual, then such Investor resides in
the state or province identified in the address of such Investor set forth on
the signature page hereof; if such Investor is a partnership, corporation,
limited liability company or other entity, then its principal place of business
is the office or offices located at the address or addresses of such Investor
set forth on the signature page hereof.

 

(m) Non-Public Information. Such Investor acknowledges its obligations under
applicable securities laws with respect to the treatment of non-public
information relating to the Company.

 

(n) No Other Representations and Warranties; Non-Reliance. Except for the
specific representations and warranties contained in this Section 2 and in any
certificate or agreement delivered pursuant hereto, none of such Investor nor
any person acting on behalf of such Investor nor any of such Investor’s
affiliates (the “Investor Parties”) has made, makes or shall be deemed to make
any other express or implied representation or warranty with respect to such
Investor and this offering, and the Investor Parties disclaim any such
representation or warranty. Except for the specific representations and
warranties expressly made by the Company in Section 3 of this Agreement and in
any certificate or agreement delivered pursuant hereto, the Investor Parties
specifically disclaim that they are relying upon any other representations or
warranties that may have been made by the Company, any person on behalf of the
Company or any of the Company’s affiliates (collectively, the “Company
Parties”).

 

3. Representations and Warranties of the Company. The Company represents and
warrants to each Investor as follows as of the date hereof:

 

(a) Organization and Corporate Power. The Company is duly incorporated and
validly existing and in good standing under the laws of the jurisdiction of its
organization and has all requisite corporate power and authority to carry on its
business as presently conducted and as proposed to be conducted.

 

(b) Authorization. All corporate action required to be taken by the Company’s
Board of Directors and shareholders in order to authorize the Company to enter
into this Agreement, and to issue the Acquired Shares at the Warrant Exchange
Closing, has been taken or will be taken prior to the Warrant Exchange Closing.
All action on the part of the shareholders, directors and officers of the
Company necessary for the execution and delivery of this Agreement, and the
performance of all obligations of the Company under this Agreement to be
performed as of the Warrant Exchange Closing, has been taken or will be taken
prior to the Warrant Exchange Closing, as applicable, subject to the approval of
the Stock Purchase Agreement and transactions contemplated thereby by a majority
of votes cast by shareholders of the Company at a meeting duly called for such
purpose. This Agreement, when executed and delivered by the Company, shall
constitute the valid and legally binding obligation of the Company, enforceable
against the Company in accordance with its terms except (i) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, or other laws of general application relating to or affecting the
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief, or other equitable
remedies, or (iii) to the extent the indemnification provisions contained in the
Registration Rights may be limited by applicable federal or state securities
laws.

 



4

 

 

(c) Valid Issuance of Securities.

 

(i) The Acquired Shares, when issued, sold and delivered in accordance with the
terms and for the consideration set forth in this Agreement and registered in
the register of members of the Company, when issued in accordance with the terms
of the Acquired Shares and this Agreement, and registered in the register of
members of the Company, will be validly issued, fully paid and nonassessable and
free of all preemptive or similar rights, taxes, liens, encumbrances and charges
with respect to the issue thereof and restrictions on transfer other than
restrictions on transfer specified under this Agreement, applicable state and
federal securities laws and liens or encumbrances created by or imposed by the
Investors. Assuming the accuracy of the representations of the Investors in this
Agreement and subject to the filings described in Section 3(e) below, the
Acquired Shares will be issued in compliance with all applicable federal and
state securities laws.

 

(ii) No “bad actor” disqualifying event described in Rule 506(d)(1)(i)-(viii) of
the Securities Act (a “Disqualification Event”) is applicable to the Company or,
to the Company’s knowledge, any Company Covered Person (as defined below),
except for a Disqualification Event as to which Rule 506(d)(2)(ii–iv) or (d)(3),
is applicable. “Company Covered Person” means, with respect to the Company as an
“issuer” for purposes of Rule 506 promulgated under the Securities Act, any
Person listed in the first paragraph of Rule 506(d)(1).

 

(d) Governmental Consents and Filings. Assuming the accuracy of the
representations and warranties made by the Investors in this Agreement, no
consent, approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any federal, state or local
governmental authority is required on the part of the Company in connection with
the consummation of the transactions contemplated by this Agreement, except for
filings pursuant to Regulation D of the Securities Act, and applicable state
securities laws.

 

(e) Compliance with Other Instruments. The execution, delivery and performance
of this Agreement and the consummation of the transactions contemplated by this
Agreement will not result in any violation or default (i) of any provisions of
the Company’s Amended and Restated Memorandum and Articles of Association or
other governing documents, (ii) of any instrument, judgment, order, writ or
decree to which it is a party or by which it is bound, (iii) under any note,
indenture or mortgage to which it is a party or by which it is bound, (iv) under
any lease, agreement, contract or purchase order to which it is a party or by
which it is bound or (v) of any provision of federal or state statute, rule or
regulation applicable to the Company, in each case (other than clause (i)) which
would have a material adverse effect on the Company or its ability to consummate
the transactions contemplated by this Agreement.

 

(f) No General Solicitation. Neither the Company, nor any of its officers,
directors, employees, agents or stockholders has either directly or indirectly,
including, through a broker or finder (i) engaged in any general solicitation,
or (ii) published any advertisement in connection with the offer and sale of the
Acquired Shares.

 

(g) No Other Representations and Warranties; Non-Reliance. Except for the
specific representations and warranties contained in this Section 3 and in any
certificate or agreement delivered pursuant hereto, none of the Company Parties
has made, makes or shall be deemed to make any other express or implied
representation or warranty with respect to the Company, this offering, or the
transactions contemplated by the Stock Purchase Agreement, and the Company
Parties disclaim any such representation or warranty. Except for the specific
representations and warranties expressly made by the Investors in Section 2 of
this Agreement and in any certificate or agreement delivered pursuant hereto,
the Company Parties specifically disclaim that they are relying upon any other
representations or warranties that may have been made by the Investors.

 



5

 

 

4. Additional Agreements and Acknowledgements of the Investor.

 

(a) Trust Account.

 

(i) Each Investor hereby acknowledges that it is aware that the Company
established a trust account (the “Trust Account”) for the benefit of its public
shareholders at the closing of the IPO. Each Investor, for itself and its
affiliates, hereby agree that it has no right, title interest or claim of any
kind in or to any monies held in the Trust Account, or any other asset of the
Company as a result of any liquidation of the Company, except for redemption and
liquidation rights, if any, such Investor may have in respect of any Public
Shares held by it.

 

(ii) Each Investor hereby agrees that it shall have no right of set-off or any
right, title, interest or claim of any kind (“Claim”) to, or to any monies in,
the Trust Account, and hereby irrevocably waives any Claim to, or to any monies
in, the Trust Account that it may have now or in the future, except for
redemption and liquidation rights, if any, such Investor may have in respect of
any Public Shares held by it. In the event the Investor has any Claim against
the Company under this Agreement, such Investor shall pursue such Claim solely
against the Company and its assets outside the Trust Account and not against the
property or any monies in the Trust Account, except for redemption and
liquidation rights, if any, such Investor may have in respect of any Public
Shares held by it.

 

(b) Voting. Each Investor hereby agrees that such Investor shall vote any Class
A Shares owned by it in favor of any shareholder approvals sought by the Company
in connection with the Ranpak Business Combination. If such Investor fails to
vote any Class A Shares it is required to vote hereunder in favor of any
shareholder approvals sought by the Company in connection with the Ranpak
Business Combination, such Investor hereby grants hereunder to the Company and
any representative designated by the Company without further action by such
Investor a limited irrevocable power of attorney to effect such vote on behalf
of such Investor, which power of attorney shall be deemed to be coupled with an
interest.

 

(c) No Short Sales. Each Investor hereby agrees that neither it, nor any person
or entity acting on its behalf or pursuant to any understanding with it, will
engage in any Short Sales with respect to securities of the Company prior to the
Business Combination Closing. For purposes of this Section, “Short Sales” shall
include all “short sales” as defined in Rule 200 promulgated under Regulation
SHO under the Exchange Act, and all types of direct and indirect stock pledges
(other than pledges in the ordinary course of business as part of prime
brokerage arrangements), forward sale contracts, options, puts, calls, swaps and
similar arrangements (including on a total return basis), and sales and other
transactions through non-U.S. broker dealers or foreign regulated brokers.

 

5. Additional Agreements of the Sponsor and the Company.

 

(a) QEF Election; Tax Information; Tax Structuring. The Company shall use
commercially reasonable efforts to determine whether, in any year, the Company
(or any subsidiary of the Company) is deemed to be a “passive foreign investment
company” (a “PFIC”) or a “controlled foreign corporation” (a “CFC”) within the
meaning of the Code and the regulations promulgated thereunder, and shall notify
each Investor if the Company (or any subsidiary of the Company) is deemed to be
a PFIC or CFC. If the Company determines that the Company (or any subsidiary of
the Company) is a PFIC in any year, for the year of determination and for each
year thereafter during which each Investor holds an equity interest in the
Company, the Company shall use commercially reasonable efforts to (i) make
available to such Investor the information that may be required to make or
maintain a “qualified electing fund” election under the Code with respect to the
Company (or any subsidiary of the Company, as applicable) and (ii) furnish the
information required to be reported under Section 1298(f) of the Code or under
any other applicable tax law.

 

(b) Replacement of Securities. In case of any reclassification or reorganization
of any outstanding securities of the Company, or in the case of any merger or
consolidation of the Company with or into another entity or conversion of the
Company as another entity (other than a consolidation or merger in which the
Company is the continuing corporation and that does not result in any
reclassification or reorganization of the outstanding securities of the
Company), the Investor shall thereafter have the right to purchase and receive,
upon the basis and upon the terms and conditions specified in this Agreement,
and the term “Acquired Shares” shall be deemed to refer to, the kind and amount
of shares or other securities or property receivable upon such reclassification,
reorganization, merger, consolidation, or conversion, that the Investor would
have received if such holder had purchased the Acquired Shares immediately prior
to such event.

 



6

 

 

6. Warrant Exchange Closing Conditions.

 

(a) The obligation of the Investors to consummate the transactions contemplated
hereby at the Warrant Exchange Closing under this Agreement shall be subject to
the fulfillment, at or prior to the Warrant Exchange Closing, of each of the
following conditions, any of which, to the extent permitted by applicable laws,
may be waived by the Investors holding a majority of the Private Placement
Warrants:

 

(i) All conditions precedent to the Business Combination Closing as set forth in
the Stock Purchase Agreement shall have been satisfied or waived by the party or
parties entitled to the benefit thereof;

 

(ii) The Business Combination Closing shall take place substantially
concurrently with, and immediately following, the Warrant Exchange Closing;

 

(iii) The representations and warranties of the Company set forth in Section 3
of this Agreement shall have been true and correct as of the date hereof and
shall be true and correct as of the Warrant Exchange Closing, as applicable,
with the same effect as though such representations and warranties had been made
on and as of such date (other than any such representation or warranty that is
made by its terms as of a specified date, which shall be true and correct as of
such specified date), except where the failure to be so true and correct would
not have a material adverse effect on the Company or its ability to consummate
the transactions contemplated by this Agreement;

 

(iv) The Company shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Company at or prior
to the Warrant Exchange Closing; and

 

(v) No order, writ, judgment, injunction, decree, determination, or award shall
have been entered by or with any governmental, regulatory, or administrative
authority or any court, tribunal, or judicial, or arbitral body, and no other
legal restraint or prohibition shall be in effect, preventing the consummation
of the Warrant Exchange Closing.

 

(b) The obligation of the Company to consummate the transactions contemplated
hereby at the Warrant Exchange Closing under this Agreement shall be subject to
the fulfillment, at or prior to the Warrant Exchange Closing of each of the
following conditions, any of which, to the extent permitted by applicable laws,
may be waived by the Company:

 

(i) The Business Combination shall be consummated substantially concurrently
with, and immediately following, the Warrant Exchange Closing;

 

(ii) The representations and warranties of each Investor set forth in Section 2
of this Agreement shall have been true and correct as of the date hereof and
shall be true and correct as of the Warrant Exchange Closing, as applicable,
with the same effect as though such representations and warranties had been made
on and as of such date (other than any such representation or warranty that is
made by its terms as of a specified date, which shall be true and correct as of
such specified date), except where the failure to be so true and correct would
not have a material adverse effect on such Investor or its ability to consummate
the transactions contemplated by this Agreement;

 



7

 

 

(iii) Each Investor shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by such Investor at or
prior to the Warrant Exchange Closing; and

 

(iv) No order, writ, judgment, injunction, decree, determination, or award shall
have been entered by or with any governmental, regulatory, or administrative
authority or any court, tribunal, or judicial, or arbitral body, and no other
legal restraint or prohibition shall be in effect, preventing the consummation
of the Warrant Exchange Closing.

 

7. Termination. This Agreement may be terminated at any time prior to the
Warrant Exchange Closing:

 

(a) by mutual written consent of the Company and the Investors holding a
majority of the Private Placement Warrants; or

 

(b) automatically upon the termination of the Stock Purchase Agreement in
accordance with its terms.

 

In the event of any termination of this Agreement pursuant to this Section 7,
this Agreement shall forthwith become null and void and have no effect, without
any liability on the part of the Investors or the Company and their respective
directors, officers, employees, partners, managers, members, or shareholders and
all rights and obligations of each party shall cease; provided, however, that
nothing contained in this Section 7 shall relieve any party from liabilities or
damages arising out of any fraud or willful breach by such party of any of its
representations, warranties, covenants or agreements contained in this
Agreement.

 

8. General Provisions.

 

(a) Notices. All notices and other communications given or made pursuant to this
Agreement shall be in writing and shall be deemed effectively given upon the
earlier of actual receipt, or (a) personal delivery to the party to be notified,
(b) when sent, if sent by electronic mail or facsimile (if any) during normal
business hours of the recipient, and if not sent during normal business hours,
then on the recipient’s next Business Day, (c) five (5) Business Days after
having been sent by registered or certified mail, return receipt requested,
postage prepaid, or (d) one (1) Business Day after deposit with a nationally
recognized overnight courier, freight prepaid, specifying next Business Day
delivery, with written verification of receipt. All communications sent to the
Company shall be sent to: One Madison Corporation, 3 East 28th Street, 8th
Floor, New York, New York 10016, Attn: David Murgio, Secretary, email:
dmurgio@onemadisongroup.com, with a copy to the Company’s counsel at: Davis Polk
& Wardwell LLP, 450 Lexington Avenue, New York, NY 10017, Attn: Deanna L.
Kirkpatrick, Esq., email: deanna.kirkpatrick@davispolk.com, fax: (212) 701-5135,
and John B. Meade, Esq., email: john.meade@davispolk.com, fax: (212) 701-5077,
and Lee Hochbaum, Esq., email: lee.hochbaum@davispolk.com, fax (212) 701-5736.

 

All communications to each Investor shall be sent to such Investor’s address as
set forth on the signature page hereof, or to such e-mail address, facsimile
number (if any) or address as subsequently modified by written notice given in
accordance with this Section 8(a).

 

(b) No Finder’s Fees. Each party represents that it neither is nor will be
obligated for any finder’s fee or commission in connection with this
transaction. Each Investor agrees to indemnify and to hold harmless the Company
from any liability for any commission or compensation in the nature of a
finder’s or broker’s fee arising out of this transaction (and the costs and
expenses of defending against such liability or asserted liability) for which
such Investor or any of its officers, employees or representatives is
responsible. The Company agrees to indemnify and hold harmless each Investor
from any liability for any commission or compensation in the nature of a
finder’s or broker’s fee arising out of this transaction (and the costs and
expenses of defending against such liability or asserted liability) for which
the Company or any of its officers, employees or representatives is responsible.

 



8

 

 

(c) Survival of Representations and Warranties. All of the representations and
warranties contained herein shall survive the Warrant Exchange Closing.

 

(d) Entire Agreement. This Agreement, together with any documents, instruments
and writings that are delivered pursuant hereto or referenced herein,
constitutes the entire agreement and understanding of the parties hereto in
respect of its subject matter and supersedes all prior understandings,
agreements, or representations by or among the parties hereto, written or oral,
to the extent they relate in any way to the subject matter hereof or the
transactions contemplated hereby.

 

(e) Successors. All of the terms, agreements, covenants, representations,
warranties, and conditions of this Agreement are binding upon, and inure to the
benefit of and are enforceable by, the parties hereto and their respective
successors. Nothing in this Agreement, express or implied, is intended to confer
upon any party other than the parties hereto or their respective successors and
assigns any rights, remedies, obligations or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement.

 

(f) Assignments. Except as otherwise specifically provided herein, no party
hereto may assign either this Agreement or any of its rights, interests, or
obligations hereunder without the prior written approval of the other party.

 

(g) Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original but all of which together will
constitute one and the same instrument.

 

(h) Headings. The section headings contained in this Agreement are inserted for
convenience only and will not affect in any way the meaning or interpretation of
this Agreement.

 

(i) Governing Law. This Agreement, the entire relationship of the parties
hereto, and any litigation between the parties (whether grounded in contract,
tort, statute, law or equity) shall be governed by, construed in accordance
with, and interpreted pursuant to the laws of the State of Delaware, without
giving effect to its choice of laws principles.

 

(j) Jurisdiction. The parties (i) hereby irrevocably and unconditionally submit
to the jurisdiction of the state courts of New York and to the jurisdiction of
the United States District Court for the Southern District of New York for the
purpose of any suit, action or other proceeding arising out of or based upon
this Agreement, (b) agree not to commence any suit, action or other proceeding
arising out of or based upon this Agreement except in state courts of New York
or the United States District Court for the Southern District of New York, and
(c) hereby waive, and agree not to assert, by way of motion, as a defense, or
otherwise, in any such suit, action or proceeding, any claim that it is not
subject personally to the jurisdiction of the above-named courts, that its
property is exempt or immune from attachment or execution, that the suit, action
or proceeding is brought in an inconvenient forum, that the venue of the suit,
action or proceeding is improper or that this Agreement or the subject matter
hereof may not be enforced in or by such court.

 

(k) Waiver of Jury Trial. The parties hereto hereby waive any right to a jury
trial in connection with any litigation pursuant to this Agreement and the
transactions contemplated hereby.

 

(l) Amendments. This Agreement may not be amended, modified or waived as to any
particular provision, except with the written consent of the Company and the
Investors holding a majority of the Private Placement Warrants.

 

(m) Severability. The provisions of this Agreement will be deemed severable and
the invalidity or unenforceability of any provision will not affect the validity
or enforceability of the other provisions hereof; provided that if any provision
of this Agreement, as applied to any party hereto or to any circumstance, is
adjudged by a governmental authority, arbitrator, or mediator not to be
enforceable in accordance with its terms, the parties hereto agree that the
governmental authority, arbitrator, or mediator making such determination will
have the power to modify the provision in a manner consistent with its
objectives such that it is enforceable, and/or to delete specific words or
phrases, and in its reduced form, such provision will then be enforceable and
will be enforced.

 



9

 

 

(n) Expenses. Each of the Company and each Investor will bear its own costs and
expenses incurred in connection with the preparation, execution and performance
of this Agreement and the consummation of the transactions contemplated hereby,
including all fees and expenses of agents, representatives, financial advisors,
legal counsel and accountants. The Company shall be responsible for the fees of
its transfer agent, stamp taxes and all of The Depository Trust Company’s fees
associated with the issuance of the Acquired Shares.

 

(o) Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. If an ambiguity or question of
intent or interpretation arises, this Agreement will be construed as if drafted
jointly by the parties hereto and no presumption or burden of proof will arise
favoring or disfavoring any party hereto because of the authorship of any
provision of this Agreement. Any reference to any federal, state, local, or
foreign law will be deemed also to refer to law as amended and all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
words “include,” “includes,” and “including” will be deemed to be followed by
“without limitation.” Pronouns in masculine, feminine, and neuter genders will
be construed to include any other gender, and words in the singular form will be
construed to include the plural and vice versa, unless the context otherwise
requires. The words “this Agreement,” “herein,” “hereof,” “hereby,” “hereunder,”
and words of similar import refer to this Agreement as a whole and not to any
particular subdivision unless expressly so limited. The parties hereto intend
that each representation, warranty, and covenant contained herein will have
independent significance. If any party hereto has breached any representation,
warranty, or covenant contained herein in any respect, the fact that there
exists another representation, warranty or covenant relating to the same subject
matter (regardless of the relative levels of specificity) which such party
hereto has not breached will not detract from or mitigate the fact that such
party hereto is in breach of the first representation, warranty, or covenant.

 

(p) Waiver. No waiver by any party hereto of any default, misrepresentation, or
breach of warranty or covenant hereunder, whether intentional or not, may be
deemed to extend to any prior or subsequent default, misrepresentation, or
breach of warranty or covenant hereunder or affect in any way any rights arising
because of any prior or subsequent occurrence.

 

(q) Confidentiality. Except as may be required by law, regulation or applicable
stock exchange listing requirements, unless and until the transactions
contemplated hereby and the terms hereof are publicly announced or otherwise
publicly disclosed by the Company, the parties hereto shall keep confidential
and shall not publicly disclose the existence or terms of this Agreement. Each
Investor hereby acknowledges that in connection with its examination of certain
confidential information that has been or will be provided to it and/or its
representatives regarding the proposed Ranpak Business Combination, such
Investor and/or its representatives may have access to material non-public
information concerning the Company and Ranpak. Each Investor agrees to keep this
information confidential. Each Investor acknowledges that it is aware (and that
its representatives have been or will be advised by it) that the United States
and other applicable securities laws prohibit any person who has received from
an issuer material nonpublic information relating to such issuer from purchasing
or selling securities of such issuer or from communicating such information to
any other person under circumstances in which it is reasonably foreseeable that
such person is likely to purchase or sell such securities.

 

(r) Specific Performance. Each Investor agrees that irreparable damage would
occur in the event that any provision of this Agreement was not performed by
such Investor in accordance with the specific terms hereof or was otherwise
breached, and that money damages or legal remedies would not be an adequate
remedy for any such damages. Therefore, it is accordingly agreed that the
Company shall be entitled to enforce specifically the terms and provisions of
this Agreement, or to enforce compliance with, the covenants and obligations of
the Investors, in any court of competent jurisdiction, and appropriate
injunctive relief shall be granted in connection therewith. The Company, in
seeking an injunction, a decree or order of specific performance, shall not be
required to provide any bond or other security in connection therewith and any
such remedy shall be in addition and not in substitution for any other remedy to
which the Company is entitled at law or in equity.

 

[Signature page follows]

 



10

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement to be effective
as of the date first set forth above.

 

INVESTOR:           Investor’s Name: JS Capital, LLC  

 

By: JS Capital Management, as sole managing
member of JS Capital, LLC  

 

    Address for Notices:           E-mail: By: /s/ Richard Holahan   Fax:    
Name: Richard Holahan         Title: JS Capital Management LLC Vice President
     

 

 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement to be effective
as of the date first set forth above.

 

INVESTOR:           Investor’s Name: Soros Capital LP  

 

By: Soros Capital GP LLC,
its general partner  

 

    Address for Notices:           E-mail: By: /s/ Gitanjali Workman   Fax:    
Name: Gitanjali Workman         Title: Attorney-in-Fact      

 

D-2

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement to be effective
as of the date first set forth above.

 

INVESTOR:           Investor’s Name: Omar M. Asali  

 

By:    

 

    Address for Notices:           E-mail: By: /s/ Omar M. Asali   Fax:    
Name:         Title:      

 

D-3

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement to be effective
as of the date first set forth above.

 

INVESTOR:           Investor’s Name: William Drew  

 

By:    

 

    Address for Notices:           E-mail: By: /s/ William Drew   Fax:     Name:
        Title:      

 

D-4

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement to be effective
as of the date first set forth above.

 

INVESTOR:           Investor’s Name: Bharani Bobba  

 

By:    

 

    Address for Notices:           E-mail: By: /s/ Bharani Bobba   Fax:    
Name: Bharani Bobba         Title:      

 

D-5

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement to be effective
as of the date first set forth above.

 

INVESTOR:           Investor’s Name: Joon-Won Cho  

 

By:    

 

    Address for Notices:           E-mail: By: /s/ Joon-Won Cho   Fax:     Name:
        Title:      

 

D-6

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement to be effective
as of the date first set forth above.

 

INVESTOR:           Investor’s Name: Ernest Behr  

 

By:    

 

    Address for Notices:           E-mail: By: /s/ Ernest Behr   Fax:     Name:
        Title:      

 

D-7

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement to be effective
as of the date first set forth above.

 

INVESTOR:           Investor’s Name: Joon-Sik Cho  

 

By:    

 

    Address for Notices:           E-mail: By: /s/ Joon-Sik Cho   Fax:     Name:
        Title:      

 

D-8

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement to be effective
as of the date first set forth above.

 

INVESTOR:           Investor’s Name: Evan Behr  

 

By:    

 

    Address for Notices:           E-mail: By: /s/ Evan Behr   Fax:     Name:  
      Title:      

 

D-9

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement to be effective
as of the date first set forth above.

 

INVESTOR:           Investor’s Name: Salil Seshadri  

 

By:    

 

    Address for Notices:           E-mail: By: /s/ Salil Seshadri   Fax:    
Name: Salil Seshadri         Title:      

 

D-10

 

 

COMPANY:       ONE MADISON CORPORATION       By: /s/ Omar M. Asali     Name:
Omar M. Asali     Title: Chairman and Chief Executive Officer  

 

D-11

 

 

Exhibit A

 

Investor  Number of Private Placement Warrants   Acquired Shares          JS
Capital, LLC   4,437,157   443,716 Class A Shares           Soros Capital LP 
 848,754   84,875 Class C Shares           Omar Asali   2,006,041   200,604
Class A Shares           William Drew   17,190   1,719 Class A Shares          
Bharani Bobba   7,306   731 Class A Shares           Joon-Won Cho   8,595   860
Class A Shares           Ernest Behr   10,744   1,074 Class A Shares          
Joon-Sik Cho   4,297   430 Class A Shares           Evan Behr   3,223   322
Class A Shares           Salil Seshadri   85,950   8,595 Class A Shares        
  Total   7,429,257   742,926 Acquired Shares

 

 

 

 

